DETAILED ACTION

Summary
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Currently, claims 1-22 are pending for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 19, 2018 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11 and 13 in FIG. 1 and 15, 17, and 19 in FIG. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 15 recites the limitation "the layers" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claims 1 and 12 recite “a first layer” and “a decorative layer”, therefore it is unclear which layer “the layers” refers to. While the claim does state “each of the layers”, the limitation is still indefinite because the vehicle part is layered and comprises the substrate, first layer, and decorative layer. Due to the use of “comprises”, other layers other than those explicitly recited may be present. It is unclear whether “the layers” in claims 4 and 15 are directed to all layers in the layered part, or only those explicitly recited in claims 1 and 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-10, 12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)1.
With respect to claims 1, 3-5, and 7, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally unidirectional, carbon fiber, prepreg material 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. Woven sheet 53 (first layer) has a visible, checkerboard-like pattern (design) (paragraph [0018]). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a 59, 61, 63, and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate).

With respect to claims 1, 3-4, and 6-7, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (decorative layer) (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (see e.g., FIG. 7). Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (vehicle part) (paragraph [0017]).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a 
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed above, the prepreg material 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).

With respect to claim 8, Formella teaches all the limitations of claim 1 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


With respect to claims 9-10, Formella teaches all the limitations of claim 1 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative/first layer) (paragraph [0018]).

With respect to claims 12, 14-16, and 18, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). A fourth sheet 59, being of a generally unidirectional, carbon fiber, prepreg material, is disposed adjacent to third unidirectional sheet 57 (paragraph [0018]). Fifth, sixth, and seventh sheets of generally 61, 63, and 65, respectively, are respectively located adjacent fourth sheet 59 and each other in a stacked fashion (paragraph [0018]). The additional layers 59, 61, and 63 collectively define the claimed substrate, and additional layer 65 defines the veneer. Woven sheet 53 (first layer) has a visible, checkerboard-like pattern (design) (paragraph [0018]).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 59, 61, 63 and 65 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As discussed above, the woven material 53 (first layer) defines the outside surface (paragraph [0018]) and therefore is being defined as the “upper” layer. Therefore, the additional prepreg sheet 65 (veneer) is in contact with the additional prepreg sheets 59, 61, 63 (substrate) at a lower surface of the additional prepreg sheets 59, 61, 63 (substrate).
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be 

With respect to claims 12, 14-15, and 17-18, Formella teaches hybrid composite products and systems for making such products and more particularly to creating a composite from fiber, prepreg layers (paragraph [0002]). In a preferred embodiment in FIG. 7 composite substrate or product 81 has a generally unidirectional, carbon fiber, prepreg material used for first sheet 83 (paragraph [0019]). A veil 85 (83 and 85 together are the claimed decorative layer) and additional, unidirectional, prepreg sheets 87 (first layer), 89 (substrate), and 91 (veneer), and possibly others, are stacked adjacent to the external first sheet 83 (decorative layer) (paragraph [0019]). The unidirectional carbon fiber prepreg material 83 (decorative layer) would form a design of parallel lines (see e.g., FIG. 7).
Variations of the embodiment can be made without departing from the invention (paragraph [0052]). For example, the prepreg layers may contain glass fiber, Kevlar fiber, or a mixture of unidirectional, random, or interwoven carbon, metallic, Kevlar and glass fibers, or may be replaced by SMC or BMC substrates (paragraph [0052], claims 15, 23, 33). 
Therefore, to one of ordinary skill in the art, it would have been obvious to try the disclosed prepregs, including a woven carbon fiber prepreg, as additional prepreg sheets 87, 89, and 91 in order to determine which provides the desired structural reinforcement. See MPEP 2143.
As can be seen in FIG. 7, the prepreg sheet 87 (first layer) is in contact with the prepreg sheet 89 (substrate) (FIG. 7). As can also be seen in FIG. 7, the prepreg sheet 89 (substrate) is in contact with the prepreg sheet 91 (veneer) (FIG. 7). As discussed in claim above, the prepreg 83 (decorative layer) is used as the first sheet (paragraph [0019]) and is being defined as the “upper” layer. Therefore, the prepreg sheet 91 (veneer) is in contact with the prepreg sheet 89 (substrate) at a lower surface of the prepreg sheet 89 (substrate).
The recitation "a vehicle strut tower base (STB)" in claim 12 has not been given patentable weight because it is a recitation of intended use that occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See MPEP 2111.02. Additionally, Formella teaches the composite system may be used to create large body panels in an automotive vehicle, including hood parts and exterior and interior garnish moldings (paragraph [0017]).

With respect to claim 19, Formella teaches all the limitations of claim 12 above. The definition of book-match is to match the grains of (a pair of sheets of veneer or plywood) so that one sheet seems to be the mirror image of the other (“book-match”; merriam-webster.com). As can be seen in the annotated FIG. 7 below, the parallel line design of the carbon fiber prepreg material 83 (decorative layer) is a mirror image when split down the middle, and therefore is bookmatched. A similar effect will be seen with the woven fabric when the weave extends longitudinally and latitudinally.

    PNG
    media_image1.png
    308
    677
    media_image1.png
    Greyscale


	
With respect to claims 20-21, Formella teaches all the limitations of claim 12 above. Formella further teaches the use of a coating (protective layer) to act as the outside surface which is optimally a clear coat for improving ultraviolet stability and gloss on the external face of the first sheet (decorative layer) (paragraph [0018]).
	
Claims 2, 11, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Formella (US 2005/0255311)2 as applied to claims 1 and 12 above, and further in view of Beraud (US 2012/0015167).
With respect to claims 2 and 13, Formella teaches all the limitations of claims 1 and 12 above. 
Formella is silent as to the first layer and the decorative layer defining the logo, design, or emblem.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], [0043]). As can be seen in FIGS. 6 and 11-14, the perforations (openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the outer most layer, be it the embodiment with the woven sheet 53 (first layer) or the embodiment unidirectional first sheet 83 (decorative layer), in order to 53 (first layer) or the unidirectional first sheet 83 (decorative layer) plus the veil, depending on the embodiment) would necessarily show the underlying layer (either the third sheet 57 (decorative layer) or the additional sheet 87 (first layer), depending on the embodiment) (wherein the first layer and the decorative layer define the logo, design, or emblem).

With respect to claims 11 and 22, Formella teaches all the limitations of claims 1 and 12 above. Formella further teaches in a preferred embodiment in FIGS. 4-6, a composite substrate or product 51 has a woven, carbon fiber, prepreg sheet 53 (first layer) which, when coated, serves as the class A outside surface 41 (paragraph [0018]). A veil or scrim sheet 55 is located immediately adjacent to exterior first sheet 53 (first layer) (paragraph [0018]). A third sheet 57 (decorative layer), which is a prepreg material having generally unidirectional carbon fibers therein is located immediately adjacent to veil sheet 55 (paragraph [0018]). The veil or scrim sheet 55 allows for significant air permeability and flow in all its directions (paragraph [0018]).
Formella is silent as to the first layer having an opening extending from a front surface of the first layer to a rear surface of the first layer wherein a cross-section of the opening at the front surface of the first layer is sized and shaped to form the logo, design, or emblem which is exposed at the front of the part.
Beraud teaches reinforcement materials adapted to the creation of composite parts, specifically a material containing a unidirectional layer (paragraph [0001]). Once the unidirectional layer is associated with the unidirectional layer(s) web(s), it is possible to change its openness factor and thus increase its permeability by creating holes or perforations (openings) (paragraph [0057]; FIG. 6). The presence of perforations (openings) makes it possible to increase the permeability of the stack and reach a satisfactory volume fiber ratio (VFR) even on thick parts (paragraph [0068]). The unidirectional layer comprises carbon fibers (paragraphs [0039], [0043]). As can be seen in FIGS. 6 and 11-14, the perforations (openings) form a design (FIGS. 6, 11-14; paragraphs [0034], [0036]).
Since both Formella and Beraud teach carbon fiber composite materials comprising unidirectional layers with the purpose of increasing permeability of the composite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carbon fiber layered composite of Formella to comprise perforations (openings) in the woven sheet 53 (first layer), which forms the outside surface, in order to increase the permeability of the stack to reach a satisfactory volume fiber ratio, even on thick parts. As noted above, the perforations in FIGS. 6 and 11-14 form a design.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Larissa Rowe Emrich whose telephone number is (571)272-2506.  The examiner can normally be reached on Monday - Friday, 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


LARISSA ROWE EMRICH
Examiner
Art Unit 1789



/LARISSA ROWE EMRICH/Examiner, Art Unit 1789                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in IDS
        2 Cited in IDS